DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,970,873.  Although the conflicting claims are not identical, they are not patentably distinct from each other because Independent claims 1, 9, 16 of the present of application are broader in scope and thus encompass the subject matter already claimed in allowed US patent application 16/248,650 (Subject to be published as US Patent No: 10,970,873 on Apr. 6, 2021).
Specially, claims 1, 8, 15 of the parent application recites a method, apparatus, corresponding to claim 1, 9, 16 of the present of application with more details claimed in the parent application that would render the broader claims of the present of application obvious. For instance: claimed recite “determining, based on a plurality of inertial measurement unit (IMU) attitude angles, a target IMU attitude angle corresponding to each image of a plurality of images; and determining, based on the target IMU attitude angle, a position of the vehicle, wherein each of the plurality of IMU attitude angles has a corresponding output time and each of the plurality of images has a corresponding capture time, and wherein determining the target IMU attitude angle, for each of the plurality of images, comprises: selecting, from the plurality of IMU attitude angles, at least one IMU attitude angle whose output time matches the capture time of a current image, and determining, based on the at least one IMU attitude angle, the target IMU attitude angle corresponding to the current image” that was conflict to claim 1, 8, 15 of the parent application. However, the claimed limitations “IMU attitude angle corresponding to each frame of image based on respective capturing time of the frame of image and …” was not make a scope of claim to change from the parent of application, because IMU  attitude angle corresponding to each image of a plurality of images; and determining, based on the target IMU attitude angle, a position of the vehicle, wherein each of the plurality of IMU attitude angles has a corresponding output time and each of the plurality of images has a corresponding capture time in order to determine the camera position and angle. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646